WEIMER, J.,
concurring.
It has been said that one may have a right to do something — but is it the right thing to do? I cannot, in the context of this appeal, determine what motivated Mr. Myers to qualify for two offices. Obviously, he cannot serve in both positions. The trial court said:
Mr. Myers said a candidate should not be penalized for taking an opportunity to exploit a loophole. Were it in my power to penalize him for doing so, I would. I find this is an abuse and embarrassment of the judicial process and an abuse and an affront to the election process, but I have no discretion other than to grant the injunction which he seeks.
This court must apply the law as written. The laws governing the conduct of elections must be construed so as to promote rather than defeat candidacy and in favor of permitting the candidate to seek public office. This is proper in our democratic system of government. Ultimately, the voters should pass judgment.